Case: 3:20-cv-00096-bbc Document #:9 Filed: 05/29/20 Page 1 of 1

APPENDIX OF FORMS TO FEDERAL
RULES OF APPELLATE PROCEDURE

FORM 1.
NOTICE OF APPEAL TO A COURT OF APPEALS
FROM A JUDGMENT OR ORDER OF A DISTRICT COURT

United States District Court for the Western District of Wisconsin

 

AB. Mich File Number 3: 20- N= 716
Plamntiff(s), { ;
C ac] / 5 cotF Notice of Appeal : °
v vor Loanelis Bho fe ,

at.cep. [ brO€-2 C

me J. Perttu.
Defendant(s) Dp. ran At K ~ AN d f t

 

Notice is hereby given that (here name all parties taking the appeal) (plaintiffs) (defendants) in the
above named case, * hereby appeal to the United States Court of Appeals for the

SZvGA t h Circuit (from the final judgment) (from an order (describing it)) entered
in this action onthe Qj*#*day of {7 AM ,awond

9) Mithoodl heottt

Attorney for /V\r
1 Address: _ 4h, Mi.

 

 

 

 

* See Rule 3(c) for permissible ways of identifying appellants.

/

 
